Citation Nr: 1639633	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Daniel N. Greenbaum, Attorney at Law


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1958 to April 1961.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision that, in pertinent part, denied service connection for obstructive sleep apnea and for hypertension.  The Veteran timely appealed.

In February 2016, the Board remanded the matters for additional development.

In June 2016, the Veteran's attorney submitted additional argument and contended that the Veteran should be entitled to increased disability ratings for service-connected disabilities involving his kidneys, spine, and legs.  The Board notes, however, that these matters are no longer in appellate status and were decided by the Board in a decision promulgated in February 2016.  The Veteran has already been advised of his appellate rights with respect to those issues.

Moreover, effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to file claims for increased ratings, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Obstructive sleep apnea was not manifested during active service, is not related to a disease or injury during active service, and is not due to or aggravated by a disease or injury attributable to service.

2.  Hypertension was not manifested during active service or within the first year after separation; and is not attributed to service, and is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred or aggravated in active service; and is not proximately due to or the result of, or aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Hypertension was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein; and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a notice attached to the Veteran's application for disability compensation.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO or VA's Appeals Management Center (AMC) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal.  In rendering this conclusion, the Board notes that the Veteran did not report for examinations scheduled in May 2016.  The duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As noted, VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).

With respect to the Veteran's failure to report for examination, the United States Court of Veterans Affairs (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, there is no indication in the record that mail was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  In fact, no mail was returned.  Nor has the Veteran provided any rationale showing good cause or explaining why he failed to report for the examinations. 

The Board recognizes that a notice letter regarding the scheduled VA examinations is not of record.  However, the report from the VA facility notes that the Veteran cancelled and refused examinations.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Furthermore, the May 2016 supplemental statement of the case also informed the Veteran of his failure to report, and there is no attempt to show good cause for his failure to report.  There is no record in the claims file of a response from the Veteran or his attorney pertaining to the matters on appeal.  In short, the preponderance of the evidence shows that the Veteran failed without good cause to report for his VA examinations.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

As a preliminary matter, the Board notes that the Veteran filed an original compensation claim for VA benefits in June 2014, pursuant to which service connection for obstructive sleep apnea and for hypertension was denied by the RO in October 2014.  Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to appear, without good cause justification, to a VA examination in conjunction with an original claim, the claim shall be rated based on the evidence of record.  Accordingly, because the Veteran failed to report to his VA examination, and because these are original claims for compensation, each of the claims decided below is evaluated based on the evidence of record.  See 38 C.F.R. § 3.655(b).

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

A.  Obstructive Sleep Apnea

In this case the Veteran contends that his obstructive sleep apnea had its onset in active service or is related to his service-connected disabilities.

As for service connection on a direct basis, his service treatment records show that the Veteran checked "no" in response to whether he ever had or now had frequent trouble sleeping, on a "Report of Medical History" completed in July 1958 at entry and on one completed in February 1961 prior to separation.  Obstructive sleep apnea was neither documented by examiners at entry or at separation.  Clinical evaluations of the lungs and chest were normal.

VA records, dated in November 2014, show that the Veteran reported a 25-year history of obstructive sleep apnea; and reported using a CPAP machine for treatment.  The report of a November 2014 VA examination shows an assessment of sleep apnea, and that the Veteran was to consult with the sleep clinic for supplies or for a new CPAP machine.

Following the Board's February 2016 remand, the Veteran was scheduled to undergo a VA examination in May 2016 for purposes of determining the nature and etiology of his current obstructive sleep apnea.  The Veteran failed to report to the examination.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder. And the Veteran, even as a layman, is competent to proclaim that he experienced sleeping problems during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  However, competency is only one criterion. The lay evidence must also be credible.  The Board finds that his statements are not credible with respect to onset in service.  Again, the Veteran checked "no" in response to whether he ever had or now had frequent trouble sleeping in examinations dated in 1958 and in 1961; and in 2014, he also reported a 25-year history of sleep apnea.  Thus, it is not the absence of records, but rather the fact that the Veteran specifically denied such symptoms during active service that the Board finds probative.

Lastly, while there is recent evidence of current disability, what is missing to award service connection is competent evidence that links current obstructive sleep apnea to disease or injury in active service or to a service-connected disease or injury.  The Veteran is not shown to be competent to render an opinion as to the nature of his underlying sleep apnea, or to identify that his obstructive sleep apnea is related to active service or due to or aggravated by his service-connected disabilities.  Here, there are no Jandreau exceptions for competent lay evidence.  In essence, the Board finds that the Veteran's lay contentions cannot support an award of service connection for this claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, the evidence weighs against a finding that the Veteran has current sleep apnea linked to service.  The evidence is therefore against a finding that the Veteran's current obstructive sleep apnea either had its onset during active service or is related to disease or injury in active service.  Moreover, with regard to secondary service connection, the evidence weighs against a finding that the Veteran's current sleep apnea is proximately due to or aggravated by a service-connected disease or injury.  The reasonable doubt doctrine is not for application.  Thus, service connection for obstructive sleep apnea, to include as secondary to a service-connected disability, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).  

B.  Hypertension 

The Veteran seeks service connection for hypertension which he believes had its onset in active service, and is associated with his service-connected disabilities.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, hypertension is considered chronic under 38 U.S.C.A. § 1101.

Additionally, certain chronic diseases-including hypertension-may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's examination at entry in July 1958 shows a blood pressure reading of 112/70; and the Veteran checked "no" in response to whether he ever had, or now had high or low blood pressure.  His blood pressure reading at the separation examination in February 1961 was 108/78.  

The term "hypertension" means that the diastolic blood pressure is predominantly 90 millimeters or greater. "Isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

VA records show a diagnosis of hypertension in November 2014.  At that time the blood pressure reading was 138/64, and the Veteran was taking daily medication.

Following the Board's February 2016 remand, the Veteran was scheduled to undergo a VA examination in May 2016 for purposes of determining the nature and etiology of his current hypertension.  The Veteran failed to report to the examination.
 
In this case, the Board finds that the evidence is against a finding that the Veteran's hypertension was incurred in active service or within the first year after separation.  The evidence of record reflects hypertension was not "noted" during active service or within one year of separation.  Rather, at separation, the blood pressure readings were not indicative of hypertension; the heart and vascular system was normal; and the Veteran did not have characteristic manifestations sufficient to identify the disease entity.  In addition, he specifically denied a history of high or low blood pressure at separation.

In particular, there is no reliable evidence linking the Veteran's hypertension to disease or injury in active service, or to a service-connected disease or injury. To the extent that the Veteran asserts that he had hypertension during active service, such statements are inconsistent with the contemporaneous service treatment records and his denial at the time.  In this regard, the Board finds his current statements are not credible.  To the extent that the Veteran asserts a relationship to a service-connected disease or injury, he has not established his competence to do so.

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for hypertension, to include as secondary to a service-connected disease or injury.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

 
ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for hypertension is denied.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


